Exhibit 10.5 LEASE AGREEMENT THIS LEASE AGREEMENT (this " Lease ") is made this 2 9 th day of September, 2008, between ARE-SAN FRANCISCO NO. 29, LLC , a Delaware limited liability company (" Landlord "), and BIOCARDIA, INC ., a Delaware corporation (" Tenant "). Address : 125 Shoreway Drive, San Carlos, California Premises : That portion of the Project, containing approximately 12,918 rentable square feet, as determined by Landlord, as shown on ExhibitA . Project : The real property on which the building (the " Building ") in which the Premises are located, together with all improvements thereon and appurtenances thereto as described on ExhibitB . Base Rent : $1.60 per rentable square foot per month, subject to adjustment as provided for in Sections 3 and 4 below. Rent Adjustment Percentage : 3% Rentable Area of Premises : 12,918 sq. ft. Rentable Area of Building : 45,668 sq. ft. Building ' s Share of Project : 55.16% Rentable Area of Project : 82,796 sq. ft. Tenant ' s Share of Operating Expenses for the Building : 28.29% Tenant ' s Share of Operating Expenses for the Project : 15.60% Security Deposit : $42,629.40 Target Commencement Date : The date 60 days after the mutual execution and delivery of this Lease by the parties. Base Term : Beginning on the Commencement Date and ending 60 months from the first day of the first full month following the Rent Commencement Date (as defined in Section2 ). Permitted Use : Research and development laboratory, manufacturing, assembly, clean room, related office and other related uses consistent with the character of the Project and otherwise in compliance with the provisions of Section7 hereof, provided; however, that such uses are permitted by the City of San Carlos. Net Multi-Tenant Laboratory 125 Shoreway/Biocardia -Page 2 Address for Rent Payment
